        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 1 of 68



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


 JUDY JIEN, et al.
                                                    CIVIL ACTION NO. 1:19-CV-2521-SAG
 on behalf of themselves and all others similarly
 situated,

                Plaintiffs,

 v.

 PERDUE FARMS, INC., et al.

                Defendants.



          ANSWER OF TYSON FOODS, INC. AND KEYSTONE FOODS, LLC

       Defendants Tyson Foods, Inc. (“Tyson Foods”) and Keystone Foods, LLC (“Keystone

Foods” and collectively with Tyson Foods, the “Tyson Defendants”) respond to the Second

Amended Consolidated Complaint (“Second ACC”) of Plaintiffs Judy Jien, Kieo Jibidi, Elaisa

Clement, Glenda Robinson, and Emily Earnest (collectively, “Plaintiffs”) as follows. The Tyson

Defendants deny all allegations not specifically admitted herein. The Tyson Defendants also deny

any factual allegations contained in the headings and/or subheadings of the Second ACC, to the

extent that any such allegations require a response. The Tyson Defendants expressly state that they

value their team members, pay their team members meaningful and competitive wages, and

support their team members in the pursuit of their educational and professional objectives. The

health and safety of their team members is the Tyson Defendants’ top priority. The Tyson

Defendants deny that the Second ACC states any viable claim for relief and deny that the claims

therein can or should be adjudicated on a classwide basis pursuant to Fed. R. Civ. Pr. 23.

                                              ***




                                                1
        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 2 of 68



       1.      Paragraph 1 consists of legal conclusions to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 1 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 1 and, on that basis, deny

those allegations.

       2.      The Tyson Defendants deny the allegations in Paragraph 2 as they relate to the

Tyson Defendants, except admit that they and/or certain of their affiliates own and/or operate

poultry processing plants and/or sell poultry in the United States. The Tyson Defendants lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 2 and, on that basis, deny those allegations.

       3.      The Tyson Defendants deny the allegations in Paragraph 3 as they relate to the

Tyson Defendants, except admit that they and/or certain of their affiliates own and/or operate

poultry processing plants in the continental United States. The Tyson Defendants lack knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

3 and, on that basis, deny those allegations.

       4.      The Tyson Defendants deny the allegations in Paragraph 4 as they relate to the

Tyson Defendants, except admit that they and/or their affiliates compensate team members at

poultry processing plants that are owned and/or operated by the Tyson Defendants and/or their

affiliates. The Tyson Defendants lack knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in Paragraph 4 and, on that basis, deny those allegations.

       5.      Paragraph 5 consists of legal conclusions to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 5 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient




                                                 2
        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 3 of 68



to form a belief as to the truth of the remaining allegations in Paragraph 5 and, on that basis, deny

those allegations.

       6.      Paragraph 6 consists of legal conclusions to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 6 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 6 and, on that basis, deny

those allegations.

       7.      Paragraph 7 consists of legal conclusions to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 7 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 7 and, on that basis, deny

those allegations.

       8.      Paragraph 8 consists of legal conclusions to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 8 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 8 and, on that basis, deny

those allegations.

       9.      Paragraph 9 consists of legal conclusions to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 9 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 9 and, on that basis, deny

those allegations.




                                                 3
        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 4 of 68



       10.     Paragraph 10 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 10 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 10 and, on that

basis, deny those allegations.

       11.     Paragraph 11 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 11 as

they relate to the Tyson Defendants, except they admit that Plaintiffs seek an injunction and

monetary relief under the Sherman Act and purport to bring claims on behalf of a putative class.

The Tyson Defendants lack knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 11 and, on that basis, deny those allegations.

       12.     Paragraph 12 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants admit the allegations in Paragraph 12,

except they deny that the Court has jurisdiction over any claims for which Plaintiffs lack standing

to pursue claims either on their own behalf or on behalf of members of the putative class.

       13.     Paragraph 13 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 13 as

they relate to the Tyson Defendants, except they admit that the Tyson Defendants transacted

business in the United States and/or sold poultry products in the state of Maryland. The Tyson

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 13 and, on that basis, deny those allegations.

       14.     Paragraph 14 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 14 as




                                                 4
        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 5 of 68



they relate to the Tyson Defendants, except they admit that they transacted business in, were found

within, and/or had agents in the District of Maryland. The Tyson Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 14

and, on that basis, deny those allegations.

       15.     The Tyson Defendants deny the allegations in Paragraph 15 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 15 and, on that basis, deny those

allegations.

       16.     The Tyson Defendants deny the allegations in Paragraph 16 as they relate to the

Tyson Defendants, except admit that Kieo Jibidi was employed as a deboner at a poultry processing

plant in Springdale, Arkansas operated by an affiliate of Tyson Foods from November 28, 2016 to

December 5, 2016. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 16 and, on that basis, deny those

allegations.

       17.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 17 and, on that basis, deny those allegations.

       18.     The Tyson Defendants deny the allegations in Paragraph 18 as they relate to the

Tyson Defendants, except admit that Glenda Robinson was employed at a poultry processing

plant in Forest, Mississippi operated by a subsidiary of Tyson Foods from January 14, 2002 to

February 3, 2015. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 18 and, on that basis, deny those

allegations.




                                                  5
        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 6 of 68



       19.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 19 and, on that basis, deny those allegations.

       20.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 20 and, on that basis, deny those allegations.

       21.     Paragraph 21 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 21 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge and information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 21 and, on that

basis, deny those allegations.

       22.     The Tyson Defendants lack knowledge and information sufficient to form a belief

as to the truth of the allegations in Paragraph 22 and, on that basis, deny those allegations.

       23.     Paragraph 23 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 23 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge and information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 23 and, on that

basis, deny those allegations.

       24.     The Tyson Defendants admit the allegations in Paragraph 24.

       25.     The Tyson Defendants admit that Tyson Foods and the entities in its corporate

family compensate team members and that Tyson Foods is a publicly traded Delaware corporation

headquartered in Springdale, Arkansas. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 25 and, on that

basis, deny those allegations.




                                                  6
        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 7 of 68



       26.     Paragraph 26 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 26.

       27.     The Tyson Defendants admit that during certain times within the proposed class

period, Keystone Foods and/or its affiliates compensated its team members and that Keystone

Foods, LLC is a Delaware corporation located in West Chester, Pennsylvania and is a wholly-

owned subsidiary of Tyson Foods.          The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 27 and, on that

basis, deny those allegations.

       28.     Paragraph 28 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 28.

       29.     The Tyson Defendants deny that it is appropriate or accurate to treat separate

corporate entities as a single corporate entity.

       30.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 30 and, on that basis, deny those allegations.

       31.     Paragraph 31 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 31 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 31 and, on that

basis, deny those allegations.

       32.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 32 and, on that basis, deny those allegations.

       33.     The Tyson Defendants deny the allegations in Paragraph 33 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge and information sufficient to form a




                                                   7
        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 8 of 68



belief as to the truth of the remaining allegations in Paragraph 33 and, on that basis, deny those

allegations.

       34.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 34 and, on that basis, deny those allegations.

       35.     Paragraph 35 consists of legal conclusions to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 35 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 35 and, on that basis, deny

those allegations.

       36.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegation in Paragraph 36 and, on that basis, deny those allegations.

       37.     Paragraph 37 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 37 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 37 and, on that

basis, deny those allegations.

       38.     The Tyson Defendants lack knowledge and information sufficient to form a belief

as to the truth of the allegations in Paragraph 38 and, on that basis, deny those allegations.

       39.     Paragraph 39 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 39 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 39 and, on that

basis, deny those allegations.




                                                  8
        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 9 of 68



       40.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 40 and, on that basis, deny those allegations.

       41.     Paragraph 41 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 41 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 41 and, on that

basis, deny those allegations.

       42.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 42 and, on that basis, deny those allegations.

       43.     Paragraph 43 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 43 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 43 and, on that

basis, deny those allegations.

       44.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 44 and, on that basis, deny those allegations.

       45.     Paragraph 45 consists of legal conclusion to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 45 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 45 and, on that basis, deny

those allegations.

       46.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 46 and, on that basis, deny those allegations.




                                                  9
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 10 of 68



       47.     Paragraph 47 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 47 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 47 and, on that

basis, deny those allegations.

       48.     The Tyson Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 48 and, on that basis, deny those allegations.

       49.     Paragraph 49 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegation sin Paragraph 49 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 49 and, on that

basis, deny those allegations.

       50.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 50 and, on that basis, deny those allegations.

       51.     Paragraph 51 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 51 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 51 and, on that

basis, deny those allegations.

       52.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 52 and, on that basis, deny those allegations.

       53.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 53 and, on that basis, deny those allegations.




                                                 10
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 11 of 68



       54.     Paragraph 54 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 53 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 54 and, on that

basis, deny those allegations.

       55.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 55 and, on that basis, deny those allegations.

       56.     Paragraph 56 consists of legal conclusions to which a response is not required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 56 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 56 and, on that

basis, deny those allegations.

       57.     The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 57 and, on that basis, deny those allegations.

       58.     Paragraph 58 consists of legal conclusions to which a response is not required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 58 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 58 and, on that

basis, deny those allegations.

       59.     The Tyson Defendants deny the allegations in Paragraph 59 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 59 and, on that basis, deny those

allegations.




                                                 11
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 12 of 68



       60.     Paragraph 60 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 60 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 60 and, on that

basis, deny those allegations.

       61.     The Tyson Defendants deny the allegations in Paragraph 61 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 61 and, on that basis, deny those

allegations.

       62.     Paragraph 62 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 62 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 62 and, on that

basis, deny those allegations.

       63.     Paragraph 63 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 63 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 63 and, on that

basis, deny those allegations.

       64.     Paragraph 64 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 64 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information




                                                 12
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 13 of 68



sufficient to form a belief as to the truth of the remaining allegations in Paragraph 64 and, on that

basis, deny those allegations.

       65.     Paragraph 65 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 65 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 65 and, on that

basis, deny those allegations.

       66.     Paragraph 66 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 66,

except they admit that Tyson Prepared Foods, Inc. is a Delaware corporation located in Springdale,

Arkansas; that Tyson Prepared Foods, Inc. is a wholly-owned subsidiary of Tyson Foods; and that

Tyson Prepared Foods, Inc. own and/or operates certain poultry processing plants in the United

States and/or compensates team members that work at those plants.

       67.     Paragraph 67 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 67,

except they admit that The Hillshire Brands Company is a Maryland corporation located in

Springdale, Arkansas; that The Hillshire Brands Company is a wholly-owned subsidiary of Tyson

Foods; and that The Hillshire Brands Company or its affiliates own and/or operate certain poultry

processing plants in the United States and/or compensates team members that work at those plants.

       68.     Paragraph 68 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 68,

except they admit that Tyson Fresh Meats, Inc. is a Delaware corporation located in Springdale,

Arkansas; that Tyson Fresh Meats, Inc. is a wholly-owned subsidiary of Tyson Foods; and that




                                                 13
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 14 of 68



Tyson Fresh Meats, Inc. owns and/or operates certain poultry processing plants in the United States

and/or compensates team members that work at those plants.

       69.     Paragraph 69 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 69,

except they admit that Tyson Processing Services, Inc. is a Delaware corporation located in

Springdale, Arkansas; that Tyson Processing Services, Inc. is a wholly-owned subsidiary of Tyson

Foods; and that Tyson Processing Services, Inc. or its affiliates own and/or operate a poultry

processing plant in Nebraska and/or compensates team members that work at those plants.

       70.     Paragraph 70 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 70,

except they admit that Tyson Refrigerated Processed Meats, Inc. is a Delaware corporation located

in Springdale, Arkansas; that Tyson Refrigerated Processed Meats, Inc. is a wholly-owned

subsidiary of Tyson Foods; and that Tyson Refrigerated Processed Meats, Inc. or its affiliates owns

and/or operates two poultry processing plants in Texas and/or compensates team members that

work at those plants.

       71.     Paragraph 71 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 71,

except they admit that Tyson Farms, Inc. is a North Carolina corporation located in Springdale,

Arkansas; that Tyson Farms, Inc. is a wholly-owned subsidiary of Tyson Foods; and that Tyson

Farms, Inc. and/or its affiliates own and/or operate certain poultry processing plants in the United

States and/or compensates team members that work at those plants.

       72.     Paragraph 72 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 72,




                                                14
          Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 15 of 68



except they admit that Tyson Sales and Distribution, Inc. is a Delaware corporation located in

Springdale, Arkansas; that Tyson Sales and Distribution, Inc. is a wholly-owned subsidiary of

Tyson Foods; and that Tyson Sales and Distribution, Inc. or its affiliates own and/or operate certain

poultry processing plants in the United States and and/or compensates team members that work at

those plants.

          73.   Paragraph 73 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 73,

except they admit that Equity Group Eufaula Division, LLC is a Delaware corporation located in

Bakerhill, Alabama; that Equity Group Eufaula Division, LLC is a wholly-owned subsidiary of

Tyson Foods; and that Equity Group Eufaula Division, LLC or its affiliates own and/or operate

certain poultry processing plants in Alabama and/or compensates team members that work at those

plants.

          74.   Paragraph 74 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 74,

except they admit that Equity Group—Georgia Division, LLC is a Delaware corporation located

in Camilla, Georgia; that Equity Group—Georgia Division, LLC is a wholly-owned subsidiary of

Tyson Foods; and that Equity Group—Georgia Division, LLC or its affiliates own and/or operate

certain poultry processing plants in Georgia and/or compensates team members that work at those

plants.

          75.   Paragraph 75 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 74,

except they admit that Equity Group Kentucky Division, LLC is a Delaware corporation located

in Albany, Kentucky; that Equity Group Kentucky Division, LLC is a wholly-owned subsidiary




                                                 15
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 16 of 68



of Tyson Foods; and that Equity Group Kentucky Division, LLC or its affiliates own and/or operate

certain poultry processing plants in Kentucky and/or compensates team members that work at

those plants.

       76.      Paragraph 76 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 76 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 76 and, on that

basis, deny those allegations.

       77.      Paragraph 77 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 77 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 77 and, on that

basis, deny those allegations.

       78.      Paragraph 78 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 78 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 78 and, on that

basis, deny those allegations.

       79.      Paragraph 79 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 79 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 79 and, on that

basis, deny those allegations.




                                                 16
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 17 of 68



       80.     Paragraph 80 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 80 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 80 and, on that

basis, deny those allegations.

       81.     Paragraph 81 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 81 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 81 and, on that

basis, deny those allegations.

       82.     Paragraph 82 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 82 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 82 and, on that

basis, deny those allegations.

       83.     Paragraph 83 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 83 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 83 and, on that

basis, deny those allegations.

       84.     Paragraph 84 consists of legal conclusions to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 84 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient




                                                 17
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 18 of 68



to form a belief as to the truth of the remaining allegations in Paragraph 84 and, on that basis, deny

those allegations.

       85.     Paragraph 85 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 85 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 85 and, on that

basis, deny those allegations.

       86.     Paragraph 86 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 86 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 86 and, on that

basis, deny those allegations.

       87.     Paragraph 87 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 87 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 87 and, on that

basis, deny those allegations.

       88.     Paragraph 88 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 88 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 88 and, on that

basis, deny those allegations.




                                                 18
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 19 of 68



       89.     Paragraph 89 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 89 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 89 and, on that

basis, deny those allegations.

       90.     Paragraph 90 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 90 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 90 and, on that

basis, deny those allegations.

       91.     Paragraph 91 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 91 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 91 and, on that

basis, deny those allegations.

       92.     Paragraph 92 consists of legal allegations to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 92 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 92 and, on that basis, deny

those allegations.

       93.     Paragraph 93 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 93 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information




                                                 19
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 20 of 68



sufficient to form a belief as to the truth of the remaining allegations in Paragraph 93 and, on that

basis, deny those allegations.

       94.     Paragraph 94 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 94 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 94 and, on that

basis, deny those allegations.

       95.     Paragraph 95 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 95 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 95 and, on that

basis, deny those allegations.

       96.     Paragraph 96 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 95 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 96 and, on that

basis, deny those allegations.

       97.     Paragraph 97 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 97 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 97 and, on that

basis, deny those allegations.




                                                 20
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 21 of 68



       98.     Paragraph 98 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 98 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 98 and, on that

basis, deny those allegations.

       99.     Paragraph 99 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 98 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 99 and, on that

basis, deny those allegations.

       100.    Paragraph 100 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 100 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 100 and, on that

basis, deny those allegations.

       101.    Paragraph 101 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 101 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 101 and, on that

basis, deny those allegations.

       102.    Paragraph 102 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 102 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information




                                                 21
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 22 of 68



sufficient to form a belief as to the truth of the remaining allegations in Paragraph 102 and, on that

basis, deny those allegations.

       103.    Paragraph 103 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 103 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 103 and, on that

basis, deny those allegations.

       104.    Paragraph 104 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 104 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 104 and, on that

basis, deny those allegations.

       105.    Paragraph 105 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 105 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 105 and, on that

basis, deny those allegations.

       106.    Paragraph 106 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 106 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 106 and, on that

basis, deny those allegations.




                                                 22
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 23 of 68



       107.    Paragraph 107 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 107 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 107 and, on that

basis, deny those allegations.

       108.    Paragraph 108 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 108 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 108 and, on that

basis, deny those allegations.

       109.    Paragraph 109 consists of legal conclusions to which no response is required. To

the extent as response is required, the Tyson Defendants deny the allegations in Paragraph 109 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 109 and, on that

basis, deny those allegations.

       110.    Paragraph 110 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 110 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 110 and, on that

basis, deny those allegations.

       111.    Paragraph 111 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 111 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information




                                                 23
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 24 of 68



sufficient to form a belief as to the truth of the remaining allegations in Paragraph 111 and, on that

basis, deny those allegations.

       112.    Paragraph 112 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 112 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 112 and, on that

basis, deny those allegations.

       113.    Paragraph 113 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 113 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 113 and, on that

basis, deny those allegations.

       114.    Paragraph 114 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 114 and, on that basis, deny those

allegations.

       115.    Paragraph 115 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 115 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 115 and, on that

basis, deny those allegations.




                                                 24
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 25 of 68



       116.    Paragraph 116 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 116 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 116 and, on that

basis, deny those allegations.

       117.    Paragraph 117 consists of legal allegations to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 117 as

they relate to Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 117 and, on that basis,

deny those allegations.

       118.    Paragraph 118 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 118 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 118 and, on that

basis, deny those allegations.

       119.    Paragraph 119 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 119 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 119 and, on that

basis, deny those allegations.

       120.    Paragraph 120 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in paragraph 120 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information




                                                 25
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 26 of 68



sufficient to form a belief as to the truth of the remaining allegations in Paragraph 120 and, on that

basis, deny those allegations.

       121.    Paragraph 121 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in paragraph 121 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 121 and, on that

basis, deny those allegations.

       122.    Paragraph 122 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in paragraph 122 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 122 and, on that

basis, deny those allegations.

       123.    Paragraph 123 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in paragraph 123 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 123 and, on that

basis, deny those allegations.

       124.    Paragraph 124 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in paragraph 124 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 124 and, on that

basis, deny those allegations.




                                                 26
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 27 of 68



       125.    Paragraph 125 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in paragraph 125 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 125 and, on that

basis, deny those allegations.

       126.    Paragraph 126 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 126 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 126 and, on that

basis, deny those allegations.

       127.    Paragraph 127 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 127 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 127 and, on that

basis, deny those allegations.

       128.    Paragraph 128 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 128 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 128 and, on that

basis, deny those allegations.

       129.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 129 and, on that basis, deny those allegations, except




                                                 27
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 28 of 68



they admit that they and/or their affiliates compensate the team members at poultry processing

plants that are owned and/or operated by the Tyson Defendants and/or their affiliates.

       130.    The Tyson Defendants deny the allegations in Paragraph 130 as they relate to the

Tyson Defendants, except they admit that certain of their affiliates employed team members at

poultry processing plants that are owned and/or operated by the Tyson Defendants and/or their

affiliates. The Tyson Defendants lack the knowledge or information to form a belief as to the truth

of the remaining allegations in Paragraph 130 and, on that basis, deny those allegations.

       131.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 131 and, on that basis, deny those allegations.

       132.    Paragraph 132 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 132 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 132 and, on that

basis, deny those allegations.

       133.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 133 and, on that basis, deny those allegations.

       134.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 134 and, on that basis, deny those allegations.

       135.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 135 and, on that basis, deny those allegations, except

they admit that poultry processed for consumption is sold in various forms.

       136.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 136 and, on that basis, deny those allegations.




                                                 28
          Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 29 of 68



          137.   The Tyson Defendants deny the allegations in Paragraph 137 as to the Tyson

Defendants as incomplete and/or inaccurate, except they admit that they and/or certain of their

affiliates have had operations at different stages of the poultry production process. The Tyson

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 137 and, on that basis, deny those allegations.

          138.   The Tyson Defendants deny the allegations in Paragraph 138 as incomplete and/or

inaccurate, except they admit that slaughterhouse and kill facilities are types of poultry processing

plants.

          139.   The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 139 and, on that basis, deny those allegations, except

they admit that they and/or their affiliates currently operate 191 poultry processing plants in the

continental United States.

          140.   The Tyson Defendants deny the allegations in Paragraph 140 as to the Tyson

Defendants as incomplete and/or inaccurate. The Tyson Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 140

and, on that basis, deny those allegations.

          141.   The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 141 and, on that basis, deny those allegations.

          142.   The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 142 and, on that basis, deny those allegations.

          143.   The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 143 and, on that basis, deny those allegations.




                                                 29
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 30 of 68



       144.    The Tyson Defendants deny the allegations in Paragraph 144 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 144 and, on that basis, deny those

allegations.

       145.    The Tyson Defendants deny the allegations in Paragraph 145 as they relate to the

Tyson Defendants, except they admit that team members described as live hangers, eviscerators,

deboners, and first line supervisors perform some of the jobs described therein. The Tyson

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 145 and, on that basis, deny those allegations.

       146.    The Tyson Defendants deny the allegations in Paragraph 146 as incomplete and/or

inaccurate as they relate to Tyson, except they admit that certain of their affiliates employed and/or

compensated team members at poultry processing plants that are owned and/or operated by the

Tyson Defendants and/or their affiliates. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 146 and, on that

basis, deny those allegations.

       147.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 147 and, on that basis, deny those allegations, except

they admit that they and/or their affiliates compensated production and maintenance team

members.

       148.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 148 and, on that basis, deny those allegations.

       149.    The Tyson Defendants deny the allegations in Paragraph 149 as incomplete and/or

inaccurate, except they admit that they and/or certain of their affiliates compensated team members




                                                 30
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 31 of 68



with benefits. The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 149 and, on that basis, deny those allegations.

       150.    The Tyson Defendants deny the allegations in Paragraph 150 as they relate to the

Tyson Defendants, except they admit that they and/or certain of their affiliates compensated team

members with wages and benefits. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 150 and, on that

basis, deny those allegations.

       151.    The Tyson Defendants deny the allegations in Paragraph 151 as incomplete and/or

inaccurate as they relate to the Tyson Defendants, except they admit that some hourly-paid

positions at poultry processing plants owned and/or operated by certain of their affiliates were paid

more than other hourly-paid positions. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 151 and, on that

basis, deny those allegations.

       152.    The Tyson Defendants deny the allegations in Paragraph 152 as they relate to the

Tyson Defendants, except they admit that some salaried-paid positions at poultry processing plants

owned and/or operated by certain of their affiliates were paid more than other salaried-paid

positions. The Tyson Defendants lack knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in Paragraph 152 and, on that basis, deny those allegations.

       153.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 153 and, on that basis, deny those allegations.

       154.    The Tyson Defendants deny the allegations in Paragraph 154 as incomplete and/or

inaccurate as they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or




                                                 31
        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 32 of 68



information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 154

and, on that basis, deny those allegations.

       155.    The Tyson Defendants deny the allegations in Paragraph 155 as incomplete and/or

inaccurate as they relate to the Tyson Defendants, but lack knowledge or information sufficient to

form a belief as to the truth of the allegation that a Tyson team member made the statements

referenced in the second sentence of Paragraph 155. The Tyson Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations and, on that basis,

deny those allegations.

       156.    The Tyson Defendants deny the allegations in Paragraph 156 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegation in Paragraph 156 and, on that basis, deny those

allegations.

       157.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegation that a Tyson Foods team member made the statements referenced in

in Paragraph 157 and, on that basis, deny those allegations.

       158.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 158 and, on that basis, deny those allegations.

       159.    The Tyson Defendants deny the allegations in Paragraph 159 as incomplete and/or

inaccurate as they relate to the Tyson Defendants. The Tyson Defendants lack knowledge and

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 159

and, on that basis, deny those allegations.

       160.    Paragraph 160 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in the first sentence




                                                  32
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 33 of 68



of Paragraph 160 as they relate to the Tyson Defendants and expressly states that its practices

never left employees in poverty. The Tyson Defendants deny that Paragraph 160 accurately

summarizes or quotes the cited document or the context and, on that basis, deny those allegations.

The Tyson Defendants lack knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 160 and, on that basis, deny those allegations.

       161.    The Tyson Defendants deny that Paragraph 161 accurately summarizes or quotes

the cited documents or the context and, on that basis, deny those allegations. The Tyson

Defendants lack knowledge and information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 161 and, on that basis, deny those allegations, except the Tyson

Defendants acknowledge that some jobs performed by the Tyson Defendants’ employees require

safety protections and that employee safety is the Tyson Defendants’ first priority.

       162.    The Tyson Defendants deny that Paragraph 162 accurately summarizes or quotes

the cited document or the context and, on that basis, deny those allegations.

       163.    The Tyson Defendants deny the allegations in Paragraph 163 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the remaining allegations in Paragraph 163 and, on that basis, deny those allegations.

       164.    The Tyson Defendants deny that Paragraph 164 accurately summarizes or quotes

the cited material or the context and, on that basis, deny those allegations as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 164 and, on that basis, deny those

allegations.

       165.    The Tyson Defendants deny that Paragraph 165 accurately summarizes or quotes

the cited document or the context and, on that basis, deny those allegations as they relate to the




                                                33
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 34 of 68



Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 165 and, on that basis, deny those

allegations.

       166.    The Tyson Defendants deny that Paragraph 166 accurately summarizes or quotes

the cited material or the context and, on that basis, deny those allegations as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 166 and, on that basis, deny those

allegations.

       167.    The Tyson Defendants deny that Paragraph 167 accurately summarizes or quotes

the cited document or the context and, on that basis, deny those allegations as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 167 and, on that basis, deny those

allegations.

       168.    The Tyson Defendants admit that multiple factors, including experience, education,

and language skills, are considered in the hiring of salaried positions at poultry processing plants

owned and/or operated by certain of their affiliates. The Tyson Defendants lack knowledge or

information to form a belief as to the truth of the remaining allegations in Paragraph 168 and, on

that basis, deny those allegations

       169.    Paragraph 169 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 169 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 169 and, on that

basis, deny those allegations.




                                                 34
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 35 of 68



       170.    Paragraph 170 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 170 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 170 and, on that

basis, deny those allegations.

       171.    Paragraph 171 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 171 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the remaining allegations in Paragraph 171 and, on that basis, deny

those allegations.

       172.    Paragraph 172 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 172 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 172 and, on that

basis, deny those allegations.

       173.    Paragraph 173 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 173 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 173 and, on that

basis, deny those allegations.

       174.    The Tyson Defendants deny the allegations in Paragraph 174 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a




                                                 35
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 36 of 68



belief as to the truth of the remaining allegations in Paragraph 174 and, on that basis, deny those

allegations.

       175.    The Tyson Defendants deny the allegations in Paragraph 175 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 175 and, on that basis, deny those

allegations.

       176.    The Tyson Defendants deny the allegations in Paragraph 176 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 176 and, on that basis, deny those

allegations.

       177.    Paragraph 177 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 177 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 177 and, on that

basis, deny those allegations.

       178.    The Tyson Defendants deny the allegations in Paragraph 178 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 178 and, on that basis, deny those

allegations.

       179.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 179 and, on that basis, deny those allegations,

except they admit that the quoted language has appeared on the WMS website.




                                                 36
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 37 of 68



       180.    The Tyson Defendants deny the allegations in Paragraph 180 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 180 and, on that basis, deny those

allegations.

       181.    The Tyson Defendants deny the allegations in Paragraph 181 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 181 and, on that basis, deny those

allegations.

       182.    The Tyson Defendants deny the allegations in Paragraph 182 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 182 and, on that basis, deny those

allegations.

       183.    The Tyson Defendants deny the allegations in Paragraph 183 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 183 and, on that basis, deny those

allegations.

       184.    The Tyson Defendants deny the allegations in Paragraph 184 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 184 and, on that basis, deny those

allegations.

       185.    The Tyson Defendants deny the allegations in Paragraph 185 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a




                                                37
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 38 of 68



belief as to the truth of the remaining allegations in Paragraph 185 and, on that basis, deny those

allegations.

       186.    The Tyson Defendants deny the allegations in Paragraph 186 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 186 and, on that basis, deny those

allegations.

       187.    Paragraph 187 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 187 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 187 and, on that

basis, deny those allegations.

       188.    Paragraph 188 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 188 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 188 and, on that

basis, deny those allegations

       189.    Paragraph 189 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 189 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 189 and, on that

basis, deny those allegations.

       190.    Paragraph 190 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 190 as




                                                 38
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 39 of 68



they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 190 and, on that

basis, deny those allegations.

       191.    Paragraph 191 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants lack knowledge or information sufficient

to form a belief about whether a Tyson Foods executive made the statements referenced in

Paragraph 191, and on that basis deny those allegations. The Tyson Defendants deny the

remaining allegations in Paragraph 191 as they relate to the Tyson Defendants. The Tyson

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 191 and, on that basis, deny those allegations.

       192.    Paragraph 192 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 192 and, on that basis, deny those

allegations.

       193.    Paragraph 193 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 193 as

they relate to Tyson Foods. The Tyson Defendants lack knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 193 and, on that basis, deny

those allegations.

       194.    Paragraph 194 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 194 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information




                                                 39
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 40 of 68



sufficient to form a belief as to the truth of the remaining allegations in Paragraph 194 and, on that

basis, denied those allegations.

       195.    Paragraph 195 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 195 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 195 and, on that

basis, deny those allegations.

       196.    Paragraph 196 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 196 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 196 and, on that basis,

deny those allegations.

       197.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 197 and, on that basis, deny those allegations.

       198.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 198 and, on that basis, deny those allegations.

       199.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 199 and, on that basis, deny those allegations.

       200.    The Tyson Defendants deny the allegations in Paragraph 200 are complete and/or

accurate as they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 200

and, on that basis, deny those allegations.




                                                 40
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 41 of 68



       201.    Paragraph 201 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 201 and, on that basis, deny those

allegations.

       202.    The Tyson Defendants deny the allegations in Paragraph 202 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 202 and, on that basis, deny those

allegations.

       203.    The Tyson Defendants deny the allegations in Paragraph 203 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 203 and, on that basis, deny those

allegations.

       204.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 204 and, on that basis, deny those allegations.

       205.    The Tyson Defendants deny the allegations in Paragraph 205 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 205 and, on that basis, deny those

allegations.

       206.    The Tyson Defendants deny the allegations in Paragraph 206 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 206 and, on that basis, deny those

allegations.




                                                 41
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 42 of 68



       207.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 207 and, on that basis, deny those allegations.

       208.    The Tyson Defendants deny the allegations in Paragraph 208 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 208 and, on that basis, deny those allegations.

       209.    Paragraph 209 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 209 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 209 and, on that

basis, deny those allegations.

       210.    Paragraph 210 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 210 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 210 and, on that

basis, deny those allegations.

       211.    Paragraph 211 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 211 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 211 and, on that

basis, deny those allegations.

       212.    The Tyson Defendants deny the allegations in Paragraph 212 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a




                                                 42
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 43 of 68



belief as to the truth of the remaining allegations in Paragraph 212 and, on that basis, deny those

allegations.

       213.    Paragraph 213 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 213 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 213 and, on that

basis, deny those allegations.

       214.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 214 and, on that basis, deny those allegations.

       215.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 215 and, on that basis, deny those allegations.

       216.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 216 and, on that basis, deny those allegations.

       217.    Paragraph 217 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 217 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 217 and, on that

basis, deny those allegations.

       218.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 218 and, on that basis, deny those allegations.

       219.    Paragraph 219 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 219 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information




                                                 43
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 44 of 68



sufficient to form a belief as to the truth of the remaining allegations in Paragraph 219 and, on that

basis, deny those allegations.

       220.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 220 and, on that basis, deny those allegations.

       221.    Paragraph 221 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 221 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 221 and, on that

basis, deny those allegations.

       222.    Paragraph 222 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 222 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 222 and, on that

basis, deny those allegations.

       223.    The Tyson Defendants deny that Paragraph 223 accurately or completely

summarizes or quotes the cited article or the context and, on that basis, deny those allegations.

       224.    The Tyson Defendants lack the knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 224 and, on that basis, deny those allegations.

       225.    Paragraph 225 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 225 as

they relate to the Tyson Defendants, except admit that they and/or their affiliates own and/or

operate poultry processing plants. The Tyson Defendants lack knowledge or information sufficient




                                                 44
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 45 of 68



to form a belief as to the truth of the remaining allegations in Paragraph 225 and, on that basis,

deny those allegations.

       226.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 226 and, on that basis, deny those allegations.

       227.    The Tyson Defendants deny that Paragraph 227 accurately or completely

summarizes or quotes the cited statement or the context and, on that basis, deny those allegations.

       228.    The Tyson Defendants deny the allegations in Paragraph 228 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 228 and, on that basis, deny those

allegations.

       229.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 229 and, on that basis, deny those allegations.

       230.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 230 and, on that basis, deny those allegations.

       231.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 231 and, on that basis, deny those allegations.

       232.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 232 and, on that basis, deny those allegations.

       233.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 233 and, on that basis, deny those allegations.

       234.    The Tyson Defendants deny the allegations in Paragraph 234 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a




                                                 45
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 46 of 68



belief as to the truth of the remaining allegations in Paragraph 234 and, on that basis, deny those

allegations.

       235.    Paragraph 235 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 235 and, on that basis, deny those

allegations.

       236.    The Tyson Defendants deny the allegations in Paragraph 236 as they relate to the

Tyson Defendants, except they admit that they and/or their affiliates have had operations at

different stages of the poultry production process. The Tyson Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 236

and, on that basis, deny those allegations.

       237.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 237 and, on that basis, deny those allegations.

       238.    The Tyson Defendants deny that Paragraph 238 accurately or completely

summarizes or quotes the cited document or context and, on that basis, deny those allegations. The

Tyson Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 238 and, on that basis, deny those allegations.

       239.    The Tyson Defendants deny the allegations in Paragraph 239 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 239 and, on that basis, deny those

allegations.

       240.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 240 and, on that basis, deny those allegations.




                                                 46
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 47 of 68



       241.    The Tyson Defendants deny the allegations in Paragraph 241, except admit that

regulators have investigated aspects of the poultry industry, including since 2019.

       242.    The Tyson Defendants deny the allegations in Paragraph 242 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 242 and, on that basis, deny those

allegations.

       243.    Paragraph 243 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 243 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 243 and, on that

basis, deny those allegations.

       244.    Paragraph 244 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 244 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 244 and, on that

basis, deny those allegations.

       245.    Paragraph 245 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 245 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 245 and, on that

basis, deny those allegations.

       246.    Paragraph 246 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 246 as




                                                 47
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 48 of 68



they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 246 and, on that

basis, deny those allegations.

       247.    Paragraph 247 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegation in Paragraph 247 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 247 and, on that

basis, deny those allegations.

       248.    Paragraph 248 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 248 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 248 and, on that

basis, deny those allegations.

       249.    The Tyson Defendants deny the allegations in Paragraph 249.

       250.    The Tyson Defendants deny the allegations in Paragraph 250.

       251.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 251 and, on that basis, deny those allegations.

       252.    The Tyson Defendants deny the allegations in Paragraph 252 as they relate to the

Tyson Defendants, except they admit that Tyson Foods and its affiliates help team members

develop a better command of the English language. The Tyson Defendants lack knowledge or

information sufficient to form a belief about whether a Tyson team member made the statements

referenced in Paragraph 252, and on that basis deny those allegations. Tyson lack knowledge or




                                                 48
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 49 of 68



information sufficient to form a belief as to the remaining allegations in Paragraph 252 and, on

that basis, deny those allegations.

       253.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 253 and, on that basis, deny those allegations.

       254.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 254 and, on that basis, deny those allegations.

       255.    The Tyson Defendants deny that Paragraph 255 completely or accurately

summarizes or quotes the cited statement or the context and, on that basis, deny those allegations.

The Tyson Defendants lack knowledge or information sufficient to form a belief as to the

remaining allegations in Paragraph 255 and, on that basis, deny those allegations.

       256.    The Tyson Defendants deny the allegations in Paragraph 256 as they relate to the

Tyson Defendants, except they admit that compensation is influenced by many factors including

experience and skill. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 256 and, on that basis, deny those

allegations.

       257.    The Tyson Defendants deny the allegations in Paragraph 257 as incomplete or

inaccurate.

       258.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 258 and, on that basis, deny those allegations.

       259.    The Tyson Defendants deny that Paragraph 259 accurately or completely quotes or

summarizes the cited document or the context and, on that basis, deny those allegations. The

Tyson Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 259 and, on that basis, deny those allegations.




                                                 49
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 50 of 68



       260.    The Tyson Defendants deny the allegations in Paragraph 260.

       261.    The Tyson Defendants deny the allegations in Paragraph 261 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the remaining allegations in Paragraph 261 and, on that basis, deny those allegations.

       262.    The Tyson Defendants deny the allegations in Paragraph 262.

       263.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 263 and, on that basis, deny those allegations.

       264.    Paragraph 264 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 264 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the remaining allegations in Paragraph 264 and, on that basis, deny

those allegations.

       265.    Paragraph 265 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 265.

       266.    Paragraph 266 contains legal conclusions to which no response is required. To the

extent a response is required the Tyson Defendants deny the allegations in Paragraph 266.

       267.    Paragraph 267 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 267 as

incomplete or inaccurate.

       268.    Paragraph 268 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 268.

       269.    The Tyson Defendants deny that Paragraph 269 accurately or completely

summarizes or quotes the cited material or the context and, on that basis, deny those allegations.




                                                 50
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 51 of 68



The Tyson Defendants lack knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 269 and, on that basis, deny those allegations, except admit

that they and/or their affiliates employ team members at poultry processing plants owned and/or

operated by the Tyson Defendants and/or their affiliates.

       270.    Paragraph 270 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 270 and, on that basis, deny those

allegations, except they admit that they and/or their affiliates employ team members at poultry

processing plants owned and/or operated by the Tyson Defendants and/or their affiliates.

       271.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to whether a Tyson Foods team member made the statements referenced cited in Paragraph 271,

and on that basis deny the allegations in Paragraph 271.

       272.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 272 and, on that basis, deny those allegations.

       273.    The Tyson Defendants deny the allegations in Paragraph 273 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 273 and, on that basis, deny those

allegations.

       274.    Paragraph 274 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants lack knowledge or information sufficient

to form a belief as to whether a former Tyson Foods team member made the statement referenced

in Paragraph 274, and on that basis deny the allegations in the last sentence of Paragraph 274. The

Tyson Defendants deny the remaining allegations in Paragraph 274 as they relate to the Tyson




                                                 51
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 52 of 68



Defendants as incomplete and/or inaccurate, except the Tyson Defendants admit that Tyson Foods

and its affiliates compensate team members equitably. The Tyson Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 274

and, on that basis, deny those allegations.

       275.    Paragraph 275 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 275 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the remaining allegations in Paragraph 275 and, on that basis, deny

those allegations.

       276.    Paragraph 276 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 276 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 276 and, on that

basis, deny those allegations.

       277.    Paragraph 277 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 277 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the remaining allegations in Paragraph 277 and, on that basis, deny

those allegations.

       278.    Paragraph 278 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 278 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information




                                                 52
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 53 of 68



sufficient to form a belief as to the remaining allegations in Paragraph 278 and, on that basis, deny

those allegations.

       279.    Paragraph 279 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 279 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the remaining allegations in Paragraph 279 and, on that basis, deny

those allegations.

       280.    Paragraph 280 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 280 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the remaining allegations and, on that basis, deny those allegations.

       281.    Paragraph 281 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 281 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the remaining allegations in Paragraph 281 and, on that basis, deny

those allegations.

       282.    Paragraph 282 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny that Paragraph 282 accurately or

completely summarizes or quotes the cited statement or the context and, on that basis, deny those

allegations. The Tyson Defendants deny the remaining allegations in Paragraph 282 as they relate

to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form

a belief as to the remaining allegations in Paragraph 282 and, on that basis, deny those allegations.




                                                  53
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 54 of 68



       283.    The Tyson Defendants deny that Paragraph 283 accurately or completely

summarizes or quotes the cited materials and, on that basis, deny those allegations, except they

admit that Tyson Foods has truthfully represented compensation to team members as being fair

and competitive. The Tyson Defendants deny the remaining allegations in Paragraph 283 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the remaining allegations in Paragraph 283 and, on that basis, deny those

allegations.

       284.    Paragraph 284 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 284 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 284 and, on that

basis, deny those allegations.

       285.    Paragraph 285 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 285 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 285 and, on that

basis, deny those allegations.

       286.    The Tyson Defendants deny the allegations in Paragraph 286 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 286 and, on that basis, deny those

allegations.

       287.    The Tyson Defendants deny the allegations in Paragraph 287 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a




                                                 54
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 55 of 68



belief as to the truth of the remaining allegations in Paragraph 287 and, on that basis, deny those

allegations.

       288.    The Tyson Defendants deny the allegations in Paragraph 288 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 288 and, on that basis, deny those

allegations.

       289.    Paragraph 289 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 289 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 289 and, on that

basis, deny those allegations.

       290.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 290 and, on that basis, deny those allegations.

       291.    The Tyson Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 291 and, on that basis, deny those allegations.

       292.    Paragraph 292 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 292 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 292 and, on that

basis, deny those allegations.

       293.    Paragraph 293 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 293 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information




                                                 55
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 56 of 68



sufficient to form a belief as to the truth of the remaining allegations of Paragraph 293 and, on that

basis, deny those allegations.

       294.    The Tyson Defendants deny that a class should be certified in this action and, on

that basis, deny the allegations in Paragraph 294, except they admit that Paragraph 294 contains

Plaintiffs’ proposed definition for the putative class.

       295.    The Tyson Defendants deny that a class should be certified in this action and, on

that basis, deny the allegations in Paragraph 295, except they admit that Paragraph 295 describes

exclusions from Plaintiffs’ proposed definition of the putative class.

       296.    Paragraph 296 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 296.

       297.    Paragraph 297 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 297, and on that basis deny the

allegations in Paragraph 297.

       298.    Paragraph 298 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 298.

       299.    Paragraph 299 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 299.

       300.    Paragraph 300 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 300.

       301.    Paragraph 301 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 301.




                                                  56
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 57 of 68



       302.    Paragraph 302 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 302.

       303.    Paragraph 303 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations on Paragraph 303.

       304.    Paragraph 304 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations of Paragraph 304.

       305.    Paragraph 305 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 305, and on that basis deny those

allegations.

       306.    Paragraph 306 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations of Paragraph 306.

       307.    Paragraph 307 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations of Paragraph 307.

       308.    The Tyson Defendants admit that Paragraph 308 purports to incorporate and re-

allege the preceding Paragraphs of the Second ACC. In response to Paragraph 308, the Tyson

Defendants repeat each of their responses to each of the allegations contained in Paragraphs 1

through 307 of the Second ACC as if they were stated in this Paragraph.

       309.    Paragraph 309 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 309 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 309 and, on that

basis, deny those allegations.




                                                 57
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 58 of 68



       310.    Paragraph 310 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 310 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 310, and on that

basis deny those allegations.

       311.    Paragraph 311 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 311 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 311, and on that

basis deny those allegations.

       312.    Paragraph 312 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 312 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 312, and on that

basis deny those allegations.

       313.    Paragraph 313 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 313 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 313, and on that

basis deny those allegations.

       314.    The Tyson Defendants admit that Paragraph 314 purports to incorporate the

preceding Paragraphs of the Second ACC. The Tyson Defendants repeat each of their responses




                                                 58
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 59 of 68



to each of the allegations contained in Paragraphs 1 through 313 of the Second ACC as if they

were stated in this Paragraph.

       315.    Paragraph 315 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 315 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 315 and, on that

basis, deny those allegations.

       316.    Paragraph 316 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 316.

       317.    Paragraph 317 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 317 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 317 and, on that

basis, deny those allegations.

       318.    Paragraph 318 contains legal conclusions to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 318 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 318 and, on that basis,

deny those allegations.

       319.    The Tyson Defendants deny the allegations in Paragraph 319 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 319 and, on that basis, deny those

allegations.




                                                 59
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 60 of 68



       320.    Paragraph 320 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 320 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 320 and, on that

basis, deny those allegations.

       321.    Paragraph 321 contains legal conclusions to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 321 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 321 and, on that basis,

deny those allegations.

       322.    Paragraph 322 contains legal conclusions to which no response is required. To the

extent a response is required, the Tyson Defendants deny the allegations in Paragraph 322 as they

relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 322 and, on that basis,

deny those allegations.

       323.    Paragraph 323 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 323 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 323 and, on that

basis, deny those allegations.

       324.    Paragraph 324 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny that Paragraph 324 completed and/or

accurately quotes or summarizes the cited document, and the Tyson Defendants deny the




                                                 60
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 61 of 68



allegations in Paragraph 324 as they relate to the Tyson Defendants. The Tyson Defendants lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 324.

       325.    Paragraph 325 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 325 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 325, and on that

basis deny those allegations.

       326.    Paragraph 326 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 326 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 326 and, on that

basis, deny those allegations.

       327.    Paragraph 327 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 327 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 327 and, on that

basis, deny those allegations.

       328.    Paragraph 328 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 328 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 328 and, on

that basis, deny those allegations.




                                                 61
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 62 of 68



       329.    The Tyson Defendants deny the allegations in Paragraph 329 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 329 and, on that basis, deny those

allegations.

       330.    The Tyson Defendants deny the allegations in Paragraph 330 as they relate to the

Tyson Defendants. The Tyson Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 330 and, on that basis, deny those

allegations.

       331.    Paragraph 331 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 331 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 331 and, on that

basis, deny those allegations.

       332.    Paragraph 332 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 332 as

they relate to the Tyson Defendants. The Tyson Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 332 and, on that

basis, deny those allegations.

       333.    Paragraph 333 consists of legal conclusions to which no response is required. To

the extent a response is required, the Tyson Defendants deny the allegations in Paragraph 333.

       334.    The Prayer for Relief consists of legal conclusions to which no response is required.

To the extent a response is required, the Tyson Defendants deny that Plaintiffs are entitled to the

requested relief.




                                                 62
        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 63 of 68



                                   AFFIRMATIVE DEFENSES

       Without assuming any burden it would not otherwise bear, the Tyson Defendants assert the

following additional and/or affirmative defenses to Plaintiffs’ Second ACC.

                               FIRST AFFIRMATIVE DEFENSE

       The statute of limitations bars the claims set forth in the Second ACC. The statute of

limitations for Plaintiffs’ claims is four years. 15 U.S.C. § 15b. Plaintiffs assert that the conspiracy

began in 2009. The action was thus brought after the expiration of the limitations period. The

facts do not establish fraudulent concealment and therefore the limitations period was not tolled

and Plaintiffs' claims are time-barred.

                              SECOND AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver, estoppel,

unclean hands, and/or laches. Plaintiffs demonstrated an unreasonable lack of diligence in

bringing their claims.    The challenged conduct allegedly began over ten years before plaintiffs

commenced this action. See, e.g., Compl. ¶ 169 (“Beginning in January 2009 . . . Defendants have

conspired with each other to fix and depress the compensation paid to employees of Defendant

Processors, their subsidiaries, and related entities at poultry processing plants in the continental

United States.”). The facts relied upon by plaintiffs in support of Count II were revealed publicly

long ago, and in some cases, disclosed directly to plaintiffs. See Compl. ¶ 214-15; see also Jien,

2020 WL 5544183, at *14 (“Plaintiffs’ own allegations suggest that as early as 2009, unions

representing putative class members knew that certain Defendant Processors ‘insist[ed] during

negotiations that wages would have to be within the parameters contained in Agri Stats.’”).

Further, plaintiffs allege that the subscription to Agri Stats by poultry producers was disclosed to

the general public by at least 2009. See Compl. ¶ 201 (quoting public statement that “97% of the

broiler industry” and “about 95% of the turkey industry” subscribed to Agri Stats); see also id. ¶


                                                  63
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 64 of 68



269 (acknowledging wage data for poultry processing workers and workers in comparable

industries was available publicly before the statute of limitations ran). Plaintiffs nevertheless slept

on their claims until August 30, 2019, resulting in prejudice to the Tyson Defendants. Among

other things, while plaintiffs reaped the benefits of the Tyson Defendants’ substantial investments

in pay raises in order to retain and recruit processing plant employees in a highly competitive labor

market.   Plaintiffs’ unreasonable lack of diligence in raising their claims bars them now.

Accordingly, the equitable principles embodied in the laches doctrine bar plaintiffs from seeking

relief after delaying so long.

                                 THIRD AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred because they lack standing to bring claims on behalf of turkey-

processing and salaried employees. “To have standing to sue as a class representative it is essential

that a plaintiff...possess the same interest and suffer the same injury shared by all members of the

class he represents.” Schlesinger v. Reservists Comm. to Stop the War, 418 U.S. 208, 216 (1974).

In this case, Plaintiffs purport to bring claims on behalf of salaried employees and workers at

turkey-processing plants as well. The named Plaintiffs, however, only held hourly positions at

chicken-processing plants. Thus, Plaintiffs lack standing to bring claims on behalf of non-hourly

and/or non-chicken processing employees.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, under the non-statutory labor exemption

to the federal antitrust laws. The Supreme Court has “recognized . . . that a proper accommodation

between the congressional policy favoring collective bargaining . . . and the congressional policy

favoring free competition in business markets requires that some union-employer agreements be

accorded a . . . nonstatutory exemption from antitrust sanctions” because “[u]nion success in




                                                  64
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 65 of 68



organizing workers and standardizing wages ultimately will affect price competition among

employers.” Connell Const. Co. v. Plumbers & Steamfitters Loc. Union No. 100, 421 U.S. 616,

622 (1975). The exemption “exists . . . to allow meaningful collective bargaining to take place by

protecting some restraints on competition imposed through the bargaining process from antitrust

scrutiny.” Clarett v. Nat’l Football League, 369 F.3d 124, 143 (2d Cir. 2004) (cleaned up). The

nonstatutory labor exemption applies regardless of whether the employer is allegedly acting in

concert with or in opposition to a labor organization. See Local No. 189, Amalgamated Meat

Cutters & Butcher Workmen v. Jewel Tea Co., 381 U.S. 676 (1965); see also Brown v. Pro

Football, Inc., 518 U.S. 231, 236 (1996). Plaintiffs admit that approximately one-third of hourly-

paid workers at poultry processing plants are members of labor unions and that the United Food

and Commercial Workers International Union represents approximately 90% of those unionized

workers. Compl. ¶ 158. Among other things, for poultry processing employees represented by a

labor union, wages, hours, benefits, and other working conditions are mandatory subjects of

bargaining between the worker and the employer. To the extent the exchange of wage data helped

facilitate the collective bargaining process, some or all of plaintiffs’ claims are barred by the

nonstatutory labor exemption to the antitrust laws.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs and members of the putative class members could have mitigated their damages

but did not, and Plaintiffs and the putative class members are therefore barred from recovery.

Alternatively, any alleged damages sustained by Plaintiffs and the putative class members must be

reduced by the amount that such damages would have been reduced had Plaintiffs and the putative

classes exercised reasonable diligence in mitigating their damages. The facts that Plaintiffs cite in

support of their claims were made public more than four years ago. To the extent Plaintiffs




                                                 65
       Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 66 of 68



believed that the Tyson Defendants had unfairly decreased or suppressed their wages, Plaintiffs

had an obligation to mitigate their damages by seeking other employment, including from other

producers. Plaintiffs’ failure to exercise reasonable care to mitigate damages was the complete or

partial cause of any damages Plaintiffs may have suffered.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent any agreement pursuant to

which Plaintiffs were employed by the Tyson Defendants contains arbitration clauses or clauses

providing a different forum for the resolution of its claims. See, e.g., In re Titanium Dioxide

Antitrust Litig., 962 F. Supp. 2d 840 (D. Md. 2013).

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims and the claims of putative class members are barred under Copperweld

Corp. v. Independence Tube Corp., to the extent their claims are premised upon a conspiracy

between the Tyson Defendants and their subsidiaries and/or affiliates. 4467 U.S. 752, 771 (1984).

                            EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in

part, to the extent that Plaintiffs and any putative class members seek improper multiple damage

awards or damages duplicative of those sought in other litigation.

                             NINTH AFFIRMATIVE DEFENSE

       Any recovery by the Plaintiffs or putative class members must be reduced or offset by

amounts the Plaintiffs or putative class members received or will receive, by way of settlement or

otherwise, from others for the same injuries claimed in this lawsuit.

                             TENTH AFFIRMATIVE DEFENSE




                                                66
        Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 67 of 68



        The Tyson Defendants have insufficient knowledge or information upon which to form a

basis as to whether it may have additional, as-yet-unstated, separate defenses or counterclaims

available to it. The Tyson Defendants reserve the right to amend this Answer to add, supplement

or modify defenses and counterclaims based upon legal theories that may be or will be divulged

through clarification of the Complaint, through decisions of the Court, through discovery, or

through further factual or legal analysis of Plaintiffs’ allegations, contentions and positions in this

litigation.

                           ELEVENTH AFFIRMATIVE DEFENSE

        The Tyson Defendants incorporate by reference and asserts to the extent applicable all of

the affirmative defenses set forth in the answers to the Second ACC of each of the other

Defendants.

                                     PRAYER FOR RELIEF

WHEREFORE, the Tyson Defendants pray as follows:

    1. That the Complaint be dismissed with prejudice;

    2. That the Court enter judgment in favor of the Tyson Defendants;

    3. That the Court award the Tyson Defendants its costs and expenses;

    4. That the Court award further relief as deemed just and proper.

                                  DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), the Tyson Defendants demand a trial by jury as to all

issues so triable.




                                                  67
      Case 1:19-cv-02521-SAG Document 443 Filed 04/07/21 Page 68 of 68



Dated: April 7, 2021               Respectfully submitted,


                                   /s/ Eric Pelletier
                                   Eric Pelletier (Bar # 12716)
                                   OFFIT KURMAN, P.A.
                                   7501 Wisconsin Avenue
                                   Suite 1000 West
                                   Bethesda, Maryland 20814
                                   Tel: (240) 507-1739
                                   Fax: (240) 507-1735
                                   epelletier@offitkurman.com

                                   /s/ John Terzaken
                                   John F. Terzaken, Esq. (DC474015)
                                   Abram J. Ellis, Esq. (DC 497634)
                                   Elizabeth French, Esq. (DC 1030684)
                                   SIMPSON THACHER & BARTLETT LLP
                                   900 G Street, N.W.
                                   Washington, D.C. 20001
                                   Telephone: (202) 636-5500
                                   Facsimile: (202) 636-5502
                                   john.terzaken@stblaw.com
                                   aellis@stblaw.com
                                   elizabeth.french@stblaw.com

                                   Counsel for the Tyson Defendants




                                     68
